PER CURIAM.
It will serve no useful purpose for us to consider and discuss the questions so fully and interestedly presented in appellant’s brief. We regard them as not open to us but as foreclosed by the decisions in Economy Light & Power Co. v. United States, 256 U.S. 113, 41 S.Ct. 409, 65 L.Ed. 847, and Escanaba & Lake Michigan Transp. Co. v. City of Chicago, 107 U.S. 678, 2 S.Ct. 185, 27 L.Ed. 442, and the other cases it cites.
On the authority of those cases, the judgment appealed from, 70 F.Supp. 628, is affirmed.